DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
	Applicants Amendments and Arguments filed in the RCE filed on 7/6/22 have been accepted and found to be persuasive.  Therefore, the rejections of claims 1-7 and 15-27 have been withdrawn.  

Allowable Subject Matter
Claims 1-7 and 15-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants remarks submitted have been fully considered and found to be persuasive.  These remarks, along with amendments filed “based on measurements reports from a group of mobile devices, determining a first channel for which a quantity of mobile devices of the group of mobile devices exceeding a threshold are not reporting measurements; surrendering a current authorization for the network node device to transmit on the first channel; sending, to a spectrum administration device, a request for the network node device to transmit via a second channel different from the first channel; receiving, from the spectrum administration device, authorization data representative of an authorization for the network node device to transmit via the second channel; in response to the receiving, selecting the second channel for a wireless transmission from a group of channels on which the network node device is authorized to transmit; in response to the selecting of the second channel for the wireless transmission, updating channel data representative of the second channel to be used for the wireless transmission, and broadcasting, via a third channel of the group of channels, the channel data to the group of mobile devices, wherein the third channel is different from the first channel and the second channel” have overcome the cited prior art.  An updated search has been performed and no prior art that solely or in any reasonable combination reads on the claims as amended.  The closest prior art found is as follows:
Shattil US (20080075033) teaches a network-management operator may employ an authentication protocol to authenticate traffic between a base station and a MT. For example, a network-management operator may identify a particular WT in a local group to a base station. The base station may then verify that the WT has a legitimate subscription record with a service provider that utilizes the WWAN. Upon verification, the base station allows access to the air interface and the network-management operator (whose responsibilities may be transferred to the WT) signs access channel packets to prove it is the true owner of the session. In one exemplary embodiment of the invention, the WT and/or the network-management operator may use IS-856 Air Interface Authentication.
Choi et al US (2010093360) teaches a method that may further include broadcasting, by the cognitive radio base station, the common control channel information, recognizing, by the cognitive radio base station, the existence of a primary terminal in the allocated first channel, wherein, where the primary terminal exists in the first channel, the broadcasting includes updating the common control channel information to verify a second channel for transmitting the common control channel information at a second point in time closest to the first point in time, and broadcasting the common control channel information via the plurality of channels excluding the first channel from the second point in time, where the second channel is verified.
Sullivan US (8,849,225) teaches a system and method to efficiently use a plurality of `receivers` to monitor a larger plurality of `sources` for audio content. Upon identifying that a source is active, one of the plural receivers is assigned to convey the content to a destination. All other receivers are prevented from monitoring that specific source for the duration of its activity, but continue to monitor the remaining sources. `Source` includes any source of information containing audio content. `Receiver` includes any device capable of selectively conveying such content, including physical switches, hardware or software multiplexers, microphones, radio receivers, or any other means of obtaining such content.
None of these references taken alone or in any reasonable combination teach the claims as amended “based on measurements reports from a group of mobile devices, determining a first channel for which a quantity of mobile devices of the group of mobile devices exceeding a threshold are not reporting measurements; surrendering a current authorization for the network node device to transmit on the first channel; sending, to a spectrum administration device, a request for the network node device to transmit via a second channel different from the first channel; receiving, from the spectrum administration device, authorization data representative of an authorization for the network node device to transmit via the second channel; in response to the receiving, selecting the second channel for a wireless transmission from a group of channels on which the network node device is authorized to transmit; in response to the selecting of the second channel for the wireless transmission, updating channel data representative of the second channel to be used for the wireless transmission, and broadcasting, via a third channel of the group of channels, the channel data to the group of mobile devices, wherein the third channel is different from the first channel and the second channel”, in conjunction with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478